Title: William Wirt to Thomas Jefferson, 28 December 1818
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir
            Washington
Decemr 28th 1818.
          
          Your letter of the 10th Ulto reached this place after I had set out for Baltimore on public business, which kept me from home a full month, tho’ in the expectation, all the while,  of returning on every succeeding day or two, at the farthest. I regret this delay, as I do most sensibly my misapprehension of your first letter relative to the proper court of probate of the will of General Kozciuzko: for I really understood you as apprizing me of the question, that I might be prepared to answer it, without delay, when called upon by the head of the Treasury department, and as expecting your answer through that department—and under this impression, after waiting a reasonable time, I called on Mr Crawford, and told him that I was ready to answer the enquiry whenever it should be presented to me officially; but he said there was no occasion for haste; and concurred with me in the opinion that proof of the will of General K. before any court of Virginia authorized by the laws of the State to receive such proof, would be sufficient for the object you have in view.—Proof, therefore, in the superior court of your county, which you seem to prefer, will avail fully to authorize the executor, or administrator with the will annexed, to with-draw the funds of the deceased from the hands of the United States.
          You have recovered, I hope, from the indisposition with which you were so sorely afflicted this fall?—I pray Heaven to preserve you to your country and your friends, among whom you have no one more gratefully and ardently attached than
          Wm Wirt
        